DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 23, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,928,207. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-24 of patent # 11,0928,207 contain every element of claims 1-24 of the instant application and as such anticipate claims 1-24 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua et al., U.S. Patent Application Publication No. 2017/0010106 (referred to hereafter as Shashua) in view of Piccini et al. (“Good Edgels to track: Beating the Aperture Problem with Epipolar Geometry,” Europeand Conference on Computer Version 2014: Computer Vision – ECCV 2014 Workshops, pp 652-664).
As per claims 1 and 13, Shashua discloses a method and medium, comprising: 
receiving (Abstract), by autonomous vehicle (Abstract), from an imaging system mounted on the vehicle (forward-facing multi-imaging system; the multi-camera system may use one or more cameras facing in the forward direction of a vehicle; Paragraph [0318]), an image frame (scanning of the rows proceeds on a row-by-row basis until an entire image frame has been captured; Paragraph [0293]), the image frame depicting a portion of the local area surrounding the vehicle (image capture devices 124 and 126 may acquire a plurality of second and third images relative to a scene associated with the vehicle 200; Paragraph [0297]); 
receiving an initial pose of the autonomous vehicle (the vehicle can use the landmarks’ world coordinates from the HD map, and the vehicle can use them to compute its own location and pose; the landmarks, together with an HD map, may compute the precise vehicle pose in global coordinates; Paragraphs [0482], [0483]); 
loading a plurality of edges based upon a location of the initial pose (processing unit 110 may obtain a mathematical representation, e.g., three-dimensional polynomial, of predetermined road model trajectory 3410; Paragraph [0614]), each edge corresponding to a three-dimensional location and a gradient direction (processing unit 110 may obtain a mathematical representation, e.g., three-dimensional polynomial, of predetermined road model trajectory 3410; Paragraph [0614]); 
analyzing the image frame to identify a plurality of edge pixels within the image frame (the analysis of the at least one image may include a pixel analysis of the at least one image in which at least a first pixel is compared to at least a second pixel in order to determine a feature associated with a surface of the snow covering at least some lane markings and road edges; Paragraph [0094]), wherein each edge pixel is associated with a gradient direction (processing unit 110 may determine direction 3740 as a vector pointing along a gradient of the mathematical representation of predetermined road model trajectory 3710 at target location 3714; Paragraph [0649]);
 for each edge of a subset of the plurality of edges (processing unit 110 may analyze the differences in pixel-level data, or other data subsets from among the two streams of captured images, for a candidate object appearing in both the first and second plurality of images; Paragraph [0358]): 
projecting the edge onto the image frame (processing unit 110 may create a projection of the detected segments from the image plane onto the real-world plane; Paragraph [0343]), based upon an initial pose (the vehicle can use the landmarks’ world coordinates from the HD map, and the vehicle can use them to compute its own location and pose; the landmarks, together with an HD map, may compute the precise vehicle pose in global coordinates; processing unit 110 may create a projection of the detected segments from the image plane onto the real-world plane; Paragraphs [0343], [0482], [0483]); and 
determining a correspondence between the projected edge and an edge pixel of the plurality of edge pixels (processing unit 110 may create a projection of the detected segments from the image plant onto the real-world plane; the projection may be characterized using a 3rd-degree polynomial having coefficients corresponding to physical properties such as the position, slope, curvature, and curvature derivative of the detected road; Paragraph [0343]), based upon a distance between the projected edge and the edge pixel (determining, suing the processor, a distance of the vehicle from the at least one recognized landmark; and determining whether the vehicle is positioned on the predetermined road model trajectory associated with the road segment based on the distance; Paragraphs [0039], [0041]); 
optimizing a pose of the autonomous vehicle based upon the determined correspondences by determining a transformation that if applied to the subset of edges (Paragraphs [0041], [0043]) minimizes an aggregate distance between the subset of edges and their corresponding edge pixel (the alignment procedure may provide a rigid transformation that reduces or minimizes the distance between 3720 and 3712; Paragraph [0649]); 
applying the determined transformation to the initial pose to determine a current pose of the autonomous vehicle (the method may include determining a transformation required to move the vehicle from a current position of the vehicle to a position on the predetermined road model trajectory; and adjusting the steering system of the vehicle based on the transformation; Paragraph [0041]); and 
providing control signals to controls of the vehicle to navigate the autonomous vehicle based on the current pose of the autonomous vehicle (the method may include determining a transformation required to move the vehicle from a current position of the vehicle to a position on the predetermined road model trajectory; and adjusting the steering system of the vehicle based on the transformation; Paragraph [0041]). Shashua does not disclose a method, comprising: loading a plurality of edgels based upon a location of the initial pose, each edgel corresponding to a three-dimensional location and a gradient direction; projecting the edgel onto the image frame, based upon an initial pose; and optimizing a pose of the autonomous vehicle based upon the determined correspondences by determining a transformation that if applied to the subset of edgels minimizes an aggregate distance between the subset of edgels and their corresponding edge pixels.
Shashua does not explicitly teach each edgel corresponding to a 3D location and a gradient direction.
Piccini discloses a method, comprising: loading a plurality of edgels based upon a location of the initial pose (by exploiting a known estimate of the epipolar geometry of the scene, our algorithm allows to extract and successfully track specific edgels that are likely to behave well with the given egomotion; Page 11, Section 5 - Conclusions section), each edgel corresponding to a three-dimensional location (Page 2, Fourth Paragraph; Page 5, Figure 2); projecting the edgel onto the image frame (we density the motion field by tracking these new edgel features, using a modified version of the KLT tracker that can deal with the aperture problem; Page 2, Fourth Paragraph), based upon an initial pose (we density the motion field by tracking these new edgel features, using a modified version of the KLT tracker than can deal with the aperture problem; Page 2, Fourth Paragraph), It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the edgel feature tracking method, as previously disclosed by Piccini, within the autonomous vehicle navigation processing method, as previously disclosed by Shashua, for achieving densified motion field tracking by tracking new edgel features using a modified version of the KLT tracker that can deal with the known aperture problem associated with epipolar geometry (Piccini; Page 1, Abstract; Page 2, Fourth Paragraph). Additionally, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied projecting an edgel onto an image frame, as previously disclosed by Piccini, to the method of determining the correspondence between a projected edge and an edge pixel of a plurality of edge pixels, as previously disclosed by Shashua, for realizing improvements in matched key-points and a reconstructed point cloud in multiple view geometry and structure from motion issues (Piccini; Abstract).
As per claims 2 and 14, Shashua and Piccini, in combination, disclose the method of claim 1. Shashua further discloses wherein determining the correspondence between the projected edge and the edge pixel of the plurality of edge pixels (processing unit 110 may create a projection of the detected segments from the image plant onto the real-world plane; the projection may be characterized using a 3rd-degree polynomial having coefficients corresponding to physical properties such as the position, slope, curvature, and curvature derivative of the detected road; Paragraph [0343]) is further based on a level of similarity between the gradient direction of the projected edge and the gradient direction of the corresponding edge pixel (processing unit 110 may obtain a mathematical representation, e.g., three-dimensional polynomial, of predetermined road model trajectory 3410; Paragraph [0614]). Shashua does not disclose the projected edgel and the gradient direction of the projected edgel. Piccini discloses determining a projected edgel and the gradient direction of the projected edgel (Page 8, Figure 3). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied projecting an edgel onto an image frame, as previously disclosed by Piccini, to the method of determining the correspondence between a projected edge and an edge pixel of a plurality of edge pixels, as previously disclosed by Shashua, for realizing improvements in matched key-points and a reconstructed point cloud in multiple view geometry and structure from motion issues (Piccini; Abstract).
As per claims 3 and 15, Shashua discloses wherein the plurality of edges are associated with a map (Paragraph [0003]), the method further comprising: receiving, by the vehicle, the map indicating edges within a local area (the analysis of the at least one image may include a pixel analysis of the at least one image in which at least a first pixel is compared to at least a second pixel in order to determine a feature associated with a surface of the snow covering at least some lane markings and road edges; Paragraphs [0003], [0092]).
As per claims 4 and 16, Shashua and Piccini, in combination, disclose the method and medium of claims 1 and 13, and Shashua further discloses wherein the plurality of edges correspond to edges indicated in the map having three-dimensional locations within a threshold radius of the location of the initial pose (if the difference between the lateral distance traveled and the expected curvature exceeds a predetermined threshold, e.g., 500 to 700 meters, processing unit 110 may determine that the leading vehicle is likely changing lanes; Paragraph [0355]). Shashua does not disclose wherein the plurality of edgels correspond to edgels indicated in the map. Piccini discloses wherein the plurality of edgels correspond to edgels indicated in the map (Page 8, Figure 3). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied projecting an edgel onto an image frame, as previously disclosed by Piccini, to the method of determining the correspondence between a projected edge and an edge pixel of a plurality of edge pixels, as previously disclosed by Shashua, for realizing improvements in matched key-points and a reconstructed point cloud in multiple view geometry and structure from motion issues (Piccini; Abstract).
Allowable Subject Matter
4.	Claims 5-12 and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663